 



GREEN FOREST MANAGEMENT CONSULTING INC.

 

FORM OF PROMISSORY NOTE

 

TWD $830,490,304

 

Dated: March 13, 2014

 

For value received, and pursuant to the Land Sale and Purchase Agreement dated
March 13, 2014, Green Forest Management Consulting Inc. promises to pay the
Seller of certain lots of land in Zaoqiao Township and Touwu Township, Miaoli
County, Taiwan (R.O.C.), Lo, Fun-Ming (the “Land Seller”) the sum of Eight
Hundred Thirty Million Four Hundred Ninety Thousand Three Hundred Four New
Taiwan Dollars (TWD $830,490,304). The Land Seller’s ownership interest in this
Promissory Note is detailed on Annex A to this Promissory Note.

 

The sum shall be repaid to the Land Seller on or before March 13, 2014 according
to the instructions of the Land Seller.

 

  Green Forest Management Consulting Inc.         By: /s/Chiang, Yu-Chang    
Chiang, Yu-Chang     Director     Green Forest Management Consulting Inc.    
Rm. B302C, 3F.-2, No. 185, Kewang Rd.     Longtan Township, Taoyuan County 325  
  Taiwan (R.O.C.)

  

1

 



Annex A

 

PROMOSSORY NOTE HOLDERS

  

Note Holder Land Lot Land Number (m2) Total Area of Registered Land Value of
Interest (TWD)

 

 

Lo, Fun-Ming

Dataoping Section, Zaoqiao Township

81-5、82、647-16、647-17、

655-6 、656、699-14、699-16、699-17、699-20、699-25、699-26、711

 

 

35,790.4921

 

 

316,906.9921

 

 

$830,490,304

Laotianliao Section, Touwu Township
414-2、414-3、415、421、424、430、431、432-1、432-3、432-4、432-6、432-7、432-8、432-9、432-13、432-14、432-15、432-26、432-27、432-28、432-29、432-32、432-33、438、439、440、441、442、442-1、442-2、443、443-1、444-14、444-49、448-1、449-1

 

 

281,116.5

 

 



2

